 In the Matter of KENTUCKY CENTRAL LIFE AND ACCIDENT INSURANCECOMPANY, EMPLOYERandINDUSTRIAL AND ORDINARY INSURANCEAGENTS UNION LOCAL No. 23390 (AFL) AND INDUSTRIAL AND ORDI-NARY INSURANCE AGENTS COUNCIL (AFL), PETITIONERCaseNo. 8-R-24154.-Decided February12, 1947Messrs. Frost c6 Jacobs,byMr.Cornelius J. Petzhold,of Cincinnati,Ohio, andMr.W. H. Bridwell,of Bexley,Ohio, for the Employer.Mr. George L. Russ,ofWashington,D. C., for the Petitioner.Mr. Abraham Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cleve-land, Ohio, on December 27, 1946, before John A. Hull, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERKentucky Central Life and Accident Insurance Company is a,Kentucky corporation, maintaining a home office and principal placeof business at Anchorage, Kentucky. It is engaged in the businessof issuing ordinary and industrial life insurance and accident insur-ance policies.Its activities extend to six States,' but all applicationsfor insurance and all insurance policies written for and on behalfof the Employer are acted upon at the home office. On December31, 1944, the Employer had 281,478 policies in force in the variousStates amounting to $47,902,586.Operations of the Employer in1946 have been substantially the same as during 1944.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.'Kentucky,Ohio,Pennsylvania,west Virginia,Indiana,Delaware72 N. L. R. B, No. 104548 KENTUCKY CENTRAL LIFE AND ACCIDENT INSURANCE COMPANY549II.THEORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate. unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all in-dustrial and ordinary insurance agents working under the supervisionof district offices located within the State of Ohio, but excludingcashiers, and all other office and clerical employees, executives, super-visors of agents, district managers, field superintendents, and all orany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.The Employer requests that the election be conducted by mail. ThePetitioner prefers a manual ballot at the district offices where agentsreport daily. Inasmuch as the Regional Director is authorized to con-duct elections in such manner as he deems advisable and expedientunder the circumstances presented, we shall leave the determinationof the method to be employed in the conduct of the instant election tothe Regional Director's discretion 2DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Kentucky Central Life andAccident Insurance Company, Anchorage, Kentucky, an election by2 SeeMatter of Young Patrol Service,69N L. R. B 1376 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-eluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by Industrial andOrdinary Insurance Agents Union Local No. 23390 (AFL), andIndustrial and Ordinary Insurance Agents Council (AFL), for thepurposes of collective bargaining.